Affirm and Opinion Filed June 8, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-21-00113-CV

            ALLEGHENY MILLWORK, INC., Appellant
                            V.
    JEFF HONEYCUTT D/B/A NOAH QUALITY SERVICES, Appellee

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-03386-2018

                       MEMORANDUM OPINION
                  Before Justices Schenck, Carlyle, and Garcia
                          Opinion by Justice Schenck
      Allegheny Millwork, Inc. (“Allegheny”) appeals the trial court’s order

confirming an arbitration award, and judgment in conformance therewith, in favor

of Jeff Honeycutt d/b/a Noah Quality Services (“NQS”). Allegheny urges the trial

court erred in confirming the award and in denying its motion to vacate or modify

same because the arbitrator exceeded her powers in arriving at the result that

Allegheny was liable for NQS’s actual damages and expenses of the proceeding.

NQS asserts Allegheny’s appeal is frivolous warranting sanctions against it. See

TEX. R. APP. P. 45. We affirm the trial court’s order and judgment and decline
NQS’s request for imposition of sanctions. Because all issues are settled in law, we

issue this memorandum opinion. Id. 47.4.

                                   BACKGROUND

      In July 2016, Allegheny and NQS entered into a subcontract agreement

whereby NQS became the installer of doors and related hardware at a construction

project known as Blue Star Omni Hotel. Allegheny had previously entered into an

agreement with the project’s general contractor, Manhattan Construction Company

(“Manhattan”). That agreement was incorporated into the agreement between

Allegheny and NQS.

      Various disputes arose between Allegheny, NQS and Manhattan during the

construction project. On July 13, 2018, NQS filed suit in the district court of Collin

County against Allegheny, Manhattan, and the owner of the project. Pursuant to its

agreement with Allegheny, made applicable to NQS as well, Manhattan moved to

compel the matter to arbitration and the district court signed an agreed order

compelling arbitration and abated the case.

      NQS submitted a statement of claims to the arbitrator asserting claims of

breach of contract, quantum meruit, and promissory estoppel against Allegheny and

Manhattan, and additional claims of fraud and theft under the Texas Theft Liability

Act against Allegheny. NQS claimed it was entitled to recover expenses it incurred

as a result of delays and inefficiencies in the construction of the project. Allegheny

denied liability on all counts asserting NQS was not entitled to any additional

                                         –2–
payment absent approval of the owner and asserted a counterclaim for breach of

contact claiming there were deficiencies in the work performed by NQS and that it

suffered damages when NQS left the project before its completion.

         Prior to the final hearing, Manhattan and Allegheny entered into a settlement

whereby Manhattan made a payment to Allegheny, Allegheny agreed to indemnify

Manhattan from claims arising from the project,1 and NQS non-suited its claims

against Manhattan. The dispute between Allegheny and NQS proceeded to a final

arbitration hearing over two days in June 2020 before a single arbitrator. By

agreement of all parties, the proceedings were not recorded or transcribed. On

August 5, the arbitrator issued her Final Award in favor of NQS and made various

findings, including the following:

         The contract between [Allegheny] and [NQS] was dated May 27, 2016
         and signed in mid-July 2016 (the “Contract”).

         There were inefficiencies on the job including but not limited to areas
         not being ready for door installation, lack of an adequate hardware
         room, lack of elevator access and out of sequence work. These
         inefficiencies required NQS to expend additional straight time hours
         and overtime hours.

         As a result of the inefficiencies on the job, pursuant to the Contract,
         NQS was entitled to receive additional compensation.


   1
       As part of the settlement, a change order, Change Order No. 9, was approved adding:
         $180,000 for any and all damages associated with any door installation performed under
         the scope of this subcontract. This settlement agreement is intended to resolve all claims
         known and future claims from Noah Quality Services. This arrangement does not release
         any remaining obligation in accordance with the original subcontract agreement, including,
         but not limited to, latent defects in labor and/or materials, provided to the project and/or
         warranty obligations.
                                                    –3–
        Allegheny expected NQS to be paid an amount in excess of the stated
        contract amount.

        Allegheny and NQS worked together to submit a claim to Manhattan
        Construction Company (“MCC”), the general contractor on the job.

        On March 9, 2018, there was a meeting with Bill Wolf (on behalf of
        Allegheny) and Mark Penny (on behalf of MCC) during which 2
        invoices were discussed—one for $32,749.70 for additional costs
        incurred by Allegheny and one for $207,000 for additional costs
        incurred by NQS. During the meeting, Wolf and Penny discussed the
        components of NQS’s claim. MCC agreed to pay Allegheny an
        additional $180,000 in exchange for a release by Allegheny and
        indemnity from claims by NQS. Per Penny’s testimony, MCC thought
        NQS had been delayed to some extent on the job. Penny testified that
        at least some portion of the money paid by MCC was to be used to settle
        NQS’s claims.

        NQS had unpaid retainage on the job of $10,750.

        Allegheny asserts a backcharge of $116,742 against NQS. Notice of the
        backcharge was not presented to NQS as required by the Contract. The
        evidence presented to the Arbitrator was insufficient to show that the
        amounts included in the backcharge were reasonable, necessary and
        attributable to NQS.

        Reasonable and necessary attorney’s fees for representation of
        Claimant in this matter are $202,000. Claimant incurred expenses
        totaling $3,194.353.

        The evidence does not support a finding of a violation of the Texas
        Theft Liability Act.

Based upon her findings, the Arbitrator awarded NQS actual damages of $166,162;2

attorney’s fees and expenses in the amount of $205,194.35; interest at the rate of 5%


    2
     The actual damages are comprised of a portion of the $180,000 Manhattan paid to Allegheny
($155,412) and the unpaid retainage ($10,750). The arbitrator explained her rational for apportioning the
payment from Manhattan as follows:


                                                  –4–
commencing August 5, 2020; and reimbursement of AAA fees and expenses paid

by NQS in the amount of $10,003.34.

        NQS filed a motion in the district court seeking confirmation of the

arbitrator’s award and Allegheny moved to vacate or modify same. After hearing

the motions, the district court denied Allegheny’s motion to vacate or modify and

granted NQS’s motion to confirm, and issued a judgment in conformance with the

arbitrator’s final award. This appeal followed.

                                         DISCUSSION

   I.      Standard of Review

        Review of a trial court’s decision as to vacatur or confirmation of an

arbitration award is de novo and reaches to the entire record. Centex/Vestal v.

Friendship W. Baptist Church, 314 S.W.3d 677, 683 (Tex. App.—Dallas 2010, pet.

denied). Because Texas law favors arbitration, however, our review is “extremely

narrow.” Id.; see also CVN Grp., Inc. v. Delgado, 95 S.W.3d 234, 238 (Tex. 2002).

An arbitration award is presumed valid and entitled to great deference. Ancor

Holdings, LLC v. Peterson, Golman & Villani, Inc., 294 S.W.3d 818, 826 (Tex.

App.—Dallas 2009, no pet.). When reviewing an arbitration award, we may not

substitute our judgment merely because we would have reached a different decision.


        [a] total claim of $239,749.70 was submitted to [Manhattan] by Allegheny. Of that
        amount, $207,000 was attributed to NQS’s work and $32,749.70 was attributed to
        Allegheny’s work. [Manhattan] agreed to pay $180,000 in resolution of the claims.
        Divided proportionally, $155,412 is attributable to NQS’s work and $24,567.92 is
        attributable to Allegheny’s work.
                                              –5–
CVN Grp., Inc., 95 S.W.3d at 238.

   II.      Applicable Law

         Disputes that are committed by contract to the arbitral process almost always

are won or lost before the arbitrator. Tanox, Inc. v. Akin, Gump, Strauss, Hauer &

Feld, L.L.P., 105 S.W.3d 244, 250 (Tex. App.—Houston [14th Dist. 2003, pet.

denied). The party requesting vacatur, modification, or correction of an award bears

the burden of establishing a valid statutory ground for disturbing the award.

Crossmark, Inc. v. Hazar, 124 S.W.3d 422, 430 (Tex. App.—Dallas 2004, pet.

denied). Grounds for vacating an arbitration award are limited to those enumerated

in section 171.008(a) of the Texas Civil Practice & Remedies Code (Texas

Arbitration Act) and section 10(a) of the Federal Arbitration Act.3 One such

statutory ground is that an arbitrator has exceeded his or her power. 9 U.S.C.

§ 10(a)(4); TEX. CIV. PRAC. & REM. CODE ANN. § 171.008(a)(3)(A). This is the sole

statutory ground upon which Allegheny relies in seeking to set aside the damages

and attorney’s fee awarded to NQS and to modify the judgment to award it fees. For

the reasons set forth herein, Allegheny’s reliance on this ground, in all events, is

misplaced.




   3
     Our resolution of the issues presented here would not differ depending on whether the FAA or TAA
applies. Accordingly, we need not determine whether the FAA or TAA applies. See Cambridge Legacy
Grp., Inc. v. Jain, 407 S.W.3d 443, 448 (Tex. App.—Dallas 2013, pet. denied).
                                                –6–
   III.   Lack of Arbitration Transcript

      As an initial matter, we consider what impact, if any, the parties’ agreement

not to record or transcribe the arbitration has on this appeal. The general rule is that

without an arbitration transcript, we must presume the arbitration evidence

adequately supported an award.        Centex/Vestal, 314 S.W.3d at 684.         As the

application of that rule limits, rather than entirely forecloses, our consideration of

whether the arbitrator exceeded her authority in this instance we proceed to the

merits. Id. at 685.

   IV.    Damages Awarded

      In its first issue, Allegheny challenges the district court’s confirmation of the

damages awarded to NQS claiming the arbitrator exceeded her power by making the

award based on a settlement between Allegheny and Manhattan.

      At the outset, we note that although Allegheny couches its argument in terms

of whether the arbitrator exceeded her powers in fashioning the award, its argument

is actually a complaint that the arbitrator committed an error of law by, according to

Allegheny, disregarding the terms of the written agreement between NQS and

Allegheny, which Allegheny claims conditions delay payments on the approval of

the owner. As an initial matter we note that without a transcript from the hearing,

we must presume the arbitration evidence adequately supported an award.

Centex/Vestal, 314 S.W.3d at 684.        Moreover, while Allegheny contends the

arbitrator exceeded her power in awarding NQS damages for the delay and

                                          –7–
inefficiencies in the project, its complaint is in actuality that the arbitrator made a

mistake of law or fact. Allegheny’s reliance on Stolt-Nielsen S.A. v. AnimalFeeds

Int’l Corp., 559 U.S. 662 (2010), for the proposition when an arbitrator strays from

interpretation and application of the agreement and effectively dispenses his own

brand of industrial justice his decision may be unenforceable is misplaced in this

case. In Stolt-Nielsen, the agreement that the arbitrator strayed from was the

limitation in the arbitration agreement itself. Id. at 671–72. Here, Allegheny

contends the arbitrator strayed from the payment provisions of the subcontract to

arrive at the award. Allegheny’s reliance on PoolRe Ins. Corp. v. Organizational

Strategies, Inc., 783 F.3d 256, 262–63 (5th Cir. 2015), and Beaird Industries, Inc. v.

Local 2297, Int’l Union, 404 F.3d 942, 947 (5th Cir. 2005), suffer for the same

reason as the issue presented in those cases concerned the arbitration agreements.

See Timegate Studios, Inc. v. Southpeak Interactive, L.L.C., 713 F.3d 797, 805 n.17

(5th Cir. 2013) (after citing Beaird and another case stating, “Each of these cases

involved contractual provisions which limited the arbitror’s own authority and which

the arbitrator had completely disregarded.”).

      An arbitrator does not exceed his or her power by making a mistake of law or

fact. Ancor Holdings, 294 S.W.3d at 830. And we may not vacate an arbitration

award for errors in interpretation, application of the law or facts, or even manifest

disregard of the law. Hoskins v. Hoskins, 497 S.W.3d 490, 494 (Tex. 2016); Ancor

Holdings, 294 S.W.3d at 829–30.

                                         –8–
      With this review standard in mind, we now turn to the question of whether the

arbitrator had the authority to consider the effect of the settlement between

Allegheny and Manhattan in resolving the dispute before her. An arbitrator’s

authority is limited to disposition of matters expressly covered by the agreement to

arbitrate or implied by necessity. Ancor Holdings, 294 S.W.3d at 829. Arbitrators

exceed their powers when they decide matters that are not properly before them. Id.

Accordingly, we inquire whether the arbitrator had the authority, based on the

arbitration clause and the parties’ submissions, to reach a certain issue, not whether

the arbitrator correctly decided the issue. Id.

      Paragraph 3.5.2 of the agreement between Manhattan and Allegheny,

incorporated into Allegheny’s agreement with NQS, provides:

      All disputes between the parties shall be resolved by litigation, in a
      court of competent jurisdiction, except that Manhattan may, at its sole
      option, require that any dispute be submitted to arbitration pursuant to
      the Construction Industry Rules of the American Arbitration
      Association.

When an arbitration clause employs broad language such as this, it is construed as

evidencing the parties’ intent to be inclusive rather than exclusive. Centex/Vestal,

314 S.W.3d at 685.       Further, the presumption of arbitrability is particularly

applicable where there is a broad arbitration clause that purports to cover any claim

or dispute. See In Re Signor, No. 05-16-00703-CV, 2017 WL 1046770, at *6 (Tex.

App.—Dallas Mar. 20, 2017, orig. proceeding) (mem. op.) (“Both federal and Texas

courts––including this Court––have concluded that similar arbitration provisions

                                         –9–
that employ terms like “any dispute” and “relating to” are broad arbitration clauses

capable of expansive reach and create a presumption of arbitrability.”).

        The authority of the arbitrators is also derived from the matters submitted for

determination. Centex/Vestal, 314 S.W.3d at 686. Arbitrators do not exceed their

authority when the matter addressed is one which the parties agreed to arbitrate

during the arbitration itself. Id.

        In its First Amended Statement of Claims, NQS asserted Allegheny breached

its agreement by refusing to pay NQS for services performed; and alternatively, if

the additional services provided by NQS were not covered by the parties’

subcontract agreement, or an oral agreement, NQS sought to recover damages under

the equitable theories of quantum meriut and equitable estoppel. In addition, NQS

asserted claims of fraud and theft of service. The dispute over whether NQS was

entitled to receive compensation due to alleged delays and inefficiencies in the

construction process was clearly within the arbitration agreement and was squarely

before the arbitrator to decide.

        Having reviewed the arbitration clause and the written submissions in

arbitration, indulging all reasonable presumptions in favor of the award, we cannot

conclude the arbitrator exceeded her power in awarding NQS damages. We overrule

Allegheny’s first issue.

   V.      Attorney’s Fee Award

        In its second issue, Allegheny, citing section 171.048(c) of the Texas Civil

                                         –10–
Practice & Remedies Code,4 claims the arbitrator exceeded her powers in awarding

NQS attorney’s fees and in failing to award it fees as the prevailing party on NQS’s

Texas Theft Liability Act claim and, thus, the trial court erred in confirming the

award. An arbitrator exceeds his or her powers when he or she acts contrary to the

express contractual provisions. Ancor Holdings, 294 S.W.3d at 829.

         While the agreement between Allegheny and NQS is silent on the issue of

attorney’s fees, by incorporating the arbitration agreement between Allegheny and

Manhattan, it does provide that disputes will be governed by the American

Arbitration Association (“AAA”) Construction Industry Arbitration Rules.

         Rule 1 of the AAA Construction Industry Rules states, in relevant part:

         The parties shall be deemed to have made these Rules a part of their
         arbitration agreement whenever they have provided for arbitration by
         the American Arbitration Association (hereinafter AAA) under its
         Construction Industry Arbitration Rules or whenever they have
         provided for arbitration of a construction dispute pursuant to the Rule
         of the AAA without designating particular AAA Rules.

See AM. ARBITRATION ASS’N, CONSTRUCTION INDUSTRY ARBITRATION RULES &

MEDIATION PROCEDURES, R-1(a) (eff. July 1, 2015).                                 Rule 8 of the AAA

Construction Industry Arbitration Rules provides, in relevant part, “The arbitrator


   4
       Section 171.048(c) provides:
         The arbitrators shall award attorney’s fees as additional sums required to be paid under the
         award only if the fees are provided for:
         (1) In the agreement to arbitrate; or
         (2) By law for a recovery in a civil action in the district court on a cause of action on which
             any part of the award is based.
TEX. CIV. PRAC. & REM. CODE ANN. § 171.048(c).
                                                     –11–
shall interpret and apply these Rules insofar as they relate to the arbitrator’s powers

and duties.” Id. R-8. Moreover, when an arbitration agreement incorporates by

reference outside rules, as it does here, those rules will apply unless they conflict

with the express terms of the arbitration agreement. Americo Life, Inc. v. Myer, 440

S.W.3d 18, 24 (Tex. 2014).

      The AAA rule addressing awards of attorney’s fees, Rule 48(d)(ii), states:

      The award of the arbitrator may include: . . . an award of attorneys’ fees
      if all parties have requested such an award or its is authorized by law or
      their arbitration agreement.

AM. ARBITRATION ASS’N, CONSTRUCTION INDUSTRY ARBITRATION RULES &

MEDIATION PROCEDURES, R-48(d)(ii). Because the agreement between Allegheny

and NQS does not address the issue of attorney’s fees, this rule does not conflict

with an express provision in the parties’ agreement and, thus, applies in this case.

Consequently, under the parties’ distinct agreement and incorporation of the AAA

rules, there were three circumstances in which the arbitrator was vested with the

authority to award attorney’s fees (1) if all parties requested such an award or (2) if

it was separately authorized by law or (3) if it is authorized by the arbitration

agreement. Because of the use of the disjunctive “or,” only one of the above criteria

must be met in order for an award of attorney’s fees to have been authorized by the

AAA Construction Industry Arbitration Rules.          See WEBSTER’S THIRD INT’L

DICTIONARY 1585 (2002) (stating that “or” is used as a function word to indicate an

alternative between different or unlike things, states, or actions); see also ANTONIN

                                        –12–
SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION                     OF   LEGAL

TEXTS, 116 (2012) (noting that disjunctive use of “or” creates alternatives and that

its use in a list indicates at least one item in the list is required, but any one or more

of the items satisfies the requirement).

      We begin by considering whether the parties requested awards of attorney’s

fees, satisfying the first criteria of Rule 48(d)(ii). Despite Allegheny’s present

argument, both parties submitted post-hearing briefs in which they requested

attorney’s fees. The arbitrator presumably found the post-hearing briefs to be

requests for attorney’s fees under Rule 48(d)(ii). Because the parties incorporated

the AAA rules into their agreement and because those rules expressly permit the

arbitrator to interpret her duties thereunder and allow for the award of attorney’s fees

if both parties request same, it was within the arbitrator’s power to consider and

determine that the parties’ post-hearing briefs presented requests for attorney’s fees

under Rule 48(d)(ii). See Ninety Nine Physician Servs., PLLC v. Murray, No. 05-

19-01216-CV, 2021 WL 711502, at *4 (Tex. App.—Dallas Feb. 22, 2021, no pet.)

(mem. op.). Accordingly, we conclude the arbitrator did not exceed her authority by

awarding attorney’s fees to NQS.

      As to Allegheny’s assertion the arbitrator erred in failing to award it attorney’s

fees as the prevailing party on NQS’s Texas Theft Liability Act claim, her failure to

do so is an alleged mistake of law and not a basis for vacatur of the award.



                                           –13–
Centex/Vestal, 314 S.W.3d at 683.5 We conclude the trial court did not err in

confirming the award of attorney’s fees. We overrule Allegheny’s second issue.

    VI.        Appellate Attorney’s Fees

           NQS asserts this appeal is frivolous under rule 45 of the Texas Rules of

Appellate Procedure and, therefore, warrants an award of just damages to NQS.6

TEX. R. APP. P. 45. Rule 45 provides:

           If the court of appeals determines that an appeal is frivolous, it may—
           on motion of any party or on its own initiative, after notice and a
           reasonable opportunity for response—award each prevailing party just
           damages. In determining whether to award damages, the court must not
           consider any matter that does not appear in the record, briefs, or other
           papers filed in the court of appeals.

Id. Earlier cases addressing sanctions under this rule are read against the backdrop

of the American Rule against fee shifting. Generally, whether an appeal is frivolous

is considered at the time of the filing of the notice of appeal and is determined by

whether the advocate had a reasonable ground to believe the judgment would be

reversed. D Design Holdings, L.P. v. MMP Corp., 339 S.W.3d 195, 205 (Tex.

App.—Dallas 2011, no pet.). Four factors that tend to indicate an appeal is frivolous

are (1) the unexplained absence of a statement of facts, (2) the unexplained failure

to file a motion for new trial when it is required to successfully assert factual



    5
         See WWW.Urban.Inc. v. Drummond, 508 S.W.3d 657, 668 (Tex. App.—Houston [1st Dist.] 2016, no
pet.).
    6
      NQS specifically requests that this Court award it attorney’s fees in the amount of $52,520 for legal
services provided not only in connection with this appeal, but also services provided following the
arbitrator’s award in connection with the parties’ filings in the district court.
                                                  –14–
sufficiency on appeal, (3) a poorly written brief raising no arguable issues, and (4)

the appellant’s unexplained failure to appear at oral argument.                Id.   The

determination of whether an appeal is frivolous is not necessarily limited to a

consideration of the circumstances that existed at the time the appeal is perfected; it

may extend to pursuit of the appeal thereafter. Id. Litigants are required to act in

good faith and pursue only potentially meritorious arguments, mindful of the costs

involved. See id.

         The decision to grant appellate sanctions is a matter of discretion that an

appellate court exercises with prudence and caution and only after careful

deliberation. Owen v. Jim Allee Imps., Inc., 380 S.W.3d 276, 290 (Tex. App.—

Dallas 2012, no pet.). Under our precedent, we will exercise the discretion to award

fees only in circumstances that are truly “egregious.” Id.

         Courts presume that papers, such as notices of appeal, are filed in good faith.

TEX. R. CIV. P. 13. Allegheny filed its notice of appeal in the district court on

February 17, 2021. While caselaw addressing the excessive authority standard of

review were numerous and contrary to Allegheny’s presentation on the merits, at the

time the appeal was perfected, the Court had not yet published its decision in Ninety

Nine Physicians, addressing the arbitrator’s authority to award fees.7 Thus, the

appeal at the outset presented at least one colorable avenue for good-faith advocacy.



   7
       The opinion in Ninety Nine Physicians was filed on February 22, 2021.
                                                  –15–
Accordingly, we cannot conclude it was frivolous at the time Allegheny filed its

notice of appeal.

        We now address whether the appeal, with respect to attorney’s fees, was then

pursued in bad faith. After the mandate issued in Ninety Nine Physicians on May

5, 2021, Allegheny’s argument concerning attorney’s fees was no longer plausible

and it presented no basis for rejection of same. While Allegheny’s counsel’s failure

to reconcile or even address that the case is disappointing, and thereby raises an issue

of candor with the Court,8 we do not see it as sufficiently egregious to support a

shifting of fees, and certainly not in the amount requested by NQS. Given this

Court’s familiarity with its own opinion in Ninety Nine Physicians, a brief reference

to the case in response to the attorney’s fee issue would have sufficed.

        With respect to Allegheny’s main issue, addressing the trial court’s

confirmation of the damages awarded to NQS, although we have rejected

Allegheny’s arguments, an issue’s lack of merits does not necessary equate to bad

faith. Cedacero-Guamancela v. Sustaita-Salazar, No. 05-18-00083-CV, 2019 WL

289663, at *4 (Tex. App.—Dallas Jan. 23, 2019, no pet.) (mem. op.). We cannot

conclude that Allegheny’s pursuit of this issue, and miscomprehension of a

potentially complex area of the law, rose to the level of bad faith warranting a

shifting of fees.


    8
     NQS filed its appellee brief on September 16, 2021, citing to Ninety Nine Physicians. The mandate
issued in that case on May 5, 2021. Allegheny filed its reply brief on October 18, 2021, and did not address
Ninety Nine Physicians.
                                                  –16–
      On the record before the Court, we do not conclude that the circumstances of

this appeal were truly egregious. See id., 2019 WL 289663, at *4. Accordingly, we

deny NQS’s request for an award of appellate fees.

                                    CONCLUSION

      We affirm the trial court’s order confirming the arbitration award and

judgment in conformity therewith.




                                         /David J. Schenck//
210113f.p05                              DAVID J. SCHENCK
                                         JUSTICE




                                       –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ALLEGHENY MILLWORK, INC.,                      On Appeal from the 380th Judicial
Appellant                                      District Court, Collin County, Texas
                                               Trial Court Cause No. 380-03386-
No. 05-21-00113-CV           V.                2018.
                                               Opinion delivered by Justice
JEFF HONEYCUTT D/B/A NOAH                      Schenck. Justices Carlyle and Garcia
QUALITY SERVICES, Appellee                     participating.

       In accordance with this Court’s opinion of this date, the order confirming the
arbitration award and judgment of the trial court is AFFIRMED.

    It is ORDERED that appellee JEFF HONEYCUTT D/B/A NOAH
QUALITY SERVICES recover its costs of this appeal from appellant
ALLEGHENY MILLWORK, INC..


Judgment entered this 8th day of June 2022.




                                        –18–